DETAILED ACTION
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. Receipt is acknowledged of preliminary amended claims filed 3/27/20. Claims 3, 11, 14, 17, 18, 20 and 22 have been amended. Claims 16 and 21 have been canceled. Claims 1 and 12 are independent.

Information Disclosure Statement
3. The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
4. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5. Claims 1, 2 and 10, 11 are rejected under 35 U.S.C. 102 as being anticipated by Weitz et al. (WO 2016/168584; hereafter Weitz).




Regarding claim 10, Weitz discloses the method according to claim 1, and further discloses wherein the target cell comprises a circulating tumor cell [page 23 lines 24-31].


Claim Rejections - 35 USC § 103
6. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8. Claim 3-9, 12-15, 17-20, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Weitz in view of Kaneko (US 20190003953).

Regarding claim 12, 17, 20, 22 Weitz discloses a cell detection device [a bar code system and method for gene sequencing, page 4, lines 17-30, page 7 lines 2-9], and dividing a liquid sample into a plurality of droplets in a sample detection region  so that each of the plurality of droplets comprises fewer than ten cells [page 7 lines 9-15; microfluidic droplets, density of less than 1 cell/droplet, droplets 41,42,43 in Fig 1B have either zero or one cell present in them] 

Weitz fails to disclose a drive substrate, a sample detection region, the sample detection region comprising a drive array, or  the first drive unit being configured to be capable of dividing a liquid sample in the sample detection region into a plurality of droplets under a control of an electrical; an imaging unit, configured to obtain an optical image of the sample detection region comprising the plurality of droplets; and an 

Kaneko teaches a drive to move the array of wells [par 0075] and determining which cells should be analyzed by tracking the positions of the wells before performing the gene analysis [par 0086] and planning a movement path using a drive [par 0075].
Kaneko further teaches an imaging unit to obtain an optical image of the sample detection region [Fig 6, par 0072-77] and an analysis unit, in signal connection with the imaging unit and configured to identify a target droplet comprising a target cell from the obtained optical image [par 0074, Fig 6].
One of ordinary skill would recognize that using Kaneko’s teachings in the Weitz invention would allow for the determining of the cells that need to be analyzed, and then moving onto the next well by planning a movement path using a drive to move the array of wells.

Regarding claim 3, Weitz discloses the method according to claim 1 or 2, and wherein the performing the optical detection on the plurality of droplets in the sample detection region to determine the target droplet comprising the target cell from the plurality of droplets [to determine a target droplet comprising a target cell from the plurality of droplets [page 2 lines 26 to page 3 line15]  but fails to disclose obtaining an optical image of the 
Kaneko teaches obtaining an optical image of the sample detection region comprising the plurality of droplets to identify the target droplet comprising the target cell from the obtained optical image [Fig 6, par 0072-77].
One of ordinary skill would recognize that using Kaneko’s teachings in the Weitz invention would allow for the determining of the cells that need to be analyzed. 

Regarding claim 4, 18, 19, Weitz discloses the method according to claim 3, but fails to disclose staining the liquid sample with a fluorescent stain agent and thereby 
determining the target droplet comprising the target cell from the at least one droplet comprising the at least one cell via the fluorescence image.

Kaneko discloses using a fluorescent stain [par 0010, 0023-24, 0044] and obtaining a fluorescence image [par 0050].
One of ordinary skill would recognize that using Kaneko’s teachings in the Weitz invention would allow for fluorescent labeling of the cells and detection of cells that have fluorescent labelled using the immunestaining excitation [Kaneko: par 0050].

Regarding claims 5, 6 and 8, 9, 13, Weitz discloses the method according to claim 1, but fails to disclose the sample detection region comprises a first drive array, and planning a movement path of the target droplet comprising the target cell in the first drive array.

One of ordinary skill would recognize that using Kaneko’s teachings in the Weitz invention would allow tracking which wells need to be analyzed and then moving onto the next well by planning a movement path using a drive to move the array of wells.

Regarding claim 7, Weitz discloses the method according to claim 4, but fails to disclose a fluorescent stain agent consisting of a DAPI fluorescent agent.
Kaneko teaches using a DAPI fluorescent agent [par 0046].
One of ordinary skill would recognize that using Kaneko’s teachings in the Weitz invention would allow for a commonly used stain for enhanced fluorescence.

Regarding claims 14, 15, Weitz discloses the cell detection device according to claim 12, but fails to disclose a substrate that it is transparent.
Kaneko teaches a substrate [304 in Fig 6] and going by the optics [shown in Fig 6], the substrate if transparent would allow for a more efficient light path.
However, one of ordinary skill would recognize that using a transparent substrate would allow for a more efficient light path.
 

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MEENAKSHI S SAHU/Examiner, Art Unit 2884